DECISION OF DISMISSAL
This matter is before the court on Defendant's Motion to Dismiss, filed July 5, 2011, on the ground that Plaintiff failed to appeal within the 30 days required by ORS 305.280(4).
A review of Plaintiff's materials shows the Order of the Klamath County Board of Property Tax Appeals was mailed to Plaintiff on April 18, 2011. The Complaint was filed on June 22, 2011 (postmark). This interval is longer than the 30 days required by ORS 305.280(4), 1 which states:
    "[A]n appeal to the tax court * * * from an order of a county board of property tax appeals shall be filed within 30 days after the date of the * * * mailing of the order, date of publication of notice of the order, date the order is personally delivered to the taxpayer or date of mailing of the notice of the order to the taxpayer, whichever is applicable."
In response to Defendant's Motion to Dismiss, Plaintiff wrote:
    "Plaintiff David S. Mackenzie, objects to dismissal of Case No. 110837D due to the following reasons. The $75 fee charged for the appeal process was not available until the suit was filed. This property is the second of 3 properties over assessed by the county assessor of Klamath County that I own and plan to appeal. Any profit that would have normally been available for this fee was used to pay the excess taxes due on the property because of the gross assessment by the assessor. There is still one more property that I plan to appeal but don't have the money for the fee yet."
(Ptf's Obj Mot to Dismiss.) *Page 2 
Plaintiff has not presented any fact or argument which prevents the application of this statute.2 In order to have a valid appeal filed with the Magistrate Division, a taxpayer must submit with the Complaint a fee of $75.00 within the time allowed by statute, or a completed fee waiver application for the court's consideration. Plaintiff failed to submit a fee or a completed fee waiver application within the time allowed by ORS 305.280(4). Defendant's Motion to Dismiss is granted. Now, therefore,
IT IS THE DECISION OF THIS COURT that Defendant's Motion to Dismiss is granted. The Complaint is dismissed.
Dated this ___ day of August 2011.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the date ofthe Decision or this Decision becomes final and cannot be changed.
This Decision of Dismissal was signed by Presiding MagistrateJill A. Tanner on August 31, 2011. The court filed and entered thisDecision of Dismissal on August 31, 2011.
1 References to Oregon Revised Statues (ORS) are to 2009.
2 Other statutes including ORS 305.275 (aggrievement) and ORS 305.288 (substantial error and good and sufficient cause) may be applicable to this case; however, Plaintiff has not provided sufficient information for the court to determine their applicability. *Page 1